Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
The Information Disclosure Statements filed on 7/28/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

In summary, claims 1-4 are allowed. 

Reasons for allowance: 
The amendments of claims on 3/8/2022 by applicant, together with the accompanying arguments,  overcame all the previous rejections and objections by the examiner.  The terminal disclaimer to co-pending application 17/303116 has been approved on 3/8/2022, thus, no double patenting rejection is made.  
Prior art does not teach any sequence 100% identical to SEQ ID NO: 44, and transgenic maize cell, seed and plant comprising SEQ ID NO: 44. 
Prior art also does not teach, suggest, or provide any motivation to insert 27 nucleotides to form a pair of inverted repeats within SEQ ID NO: 44. 
In addition, the modification of MIR162 as claimed allows removal of the transgenic locus with a single guide RNA and a Cas12 nuclease that can cleave the modified transgenic locus at both the CgRRS and originator guide RNA recognition site that is present in non-transgenic DNA of the maize plant genome. In one application, the modified transgenic locus as claimed facilitates its use in breeding programs through the straightforward excision of the modified transgenic locus with one gRNA (figure 2, specification ([0012], [0065], applicant argument 2/3/2022, p6, 2nd para).  




Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663